   Case 1:11-cv-00691-LAK-RWL Document 2207 Filed 05/22/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


-------------------------------------x

CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,            :
                                     :
     v.                                11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
                                     :
-------------------------------------x



CHEVRON CORPORATION’S OPPOSITION TO DONZIGER’S MOTION TO FOR
                     RECONSIDERATION




                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
     Case 1:11-cv-00691-LAK-RWL Document 2207 Filed 05/22/19 Page 2 of 6



       The Court should summarily deny Donziger’s Motion for Reconsideration [ECF Dkt.

2206] because it does not identify “matters or controlling decisions which counsel believes the

Court has overlooked,” as required by Local Civil Rule 6.3. Donziger nowhere argues that the

Court overlooked any “controlling decisions.” The only “matter” he mentions – his complaint that

“[t]he Court denied my motion to quash the Chevron subpoena served on AT&T before I had a

chance to respond to Chevron’s opposition” – was not “overlooked”: According to Your Honor’s

Individual Rules of Practice concerning discovery disputes, Donziger, like other moving parties,

had no right of reply. Donziger’s motion thus represents nothing more than an expression of his

disagreement with this Court’s rulings on his “overbreadth” and “associational activity” argu-

ments, but “[a] motion for reconsideration cannot be granted … solely on a party’s disagreement

with the Court’s ruling.” McAnaney v. Astoria Fin. Corp., 233 F.R.D. 285, 287 (E.D.N.Y. 2005)

(quoting Colodney v. Continuum Health Partners, Inc., No. 03 Civ. 7276 (DLC), 2004 WL

1857568, at *3 (S.D.N.Y. Aug. 8, 2004)) (internal quotation marks omitted).

       Donziger’s motion not only fails to satisfy the basic prerequisites of such a motion, it also

fails to assert any viable basis for quashing Chevron’s AT&T subpoena:

       1.     Contrary to Donziger’s claim, the Court did not overlook his argument that the

Subpoena was overbroad in requesting his “call and text messaging records from AT&T for nearly

a decade period” (Dkt. 2206 at 1). Far from it. The Court expressly stated its understanding that

the Subpoena “does not call for the production of the content of any text message” and left open

the ability for Donziger to move again if responsive documents contain such content. Dkt. 2205

at 2. The Court also considered Donziger’s argument regarding the time period for responsive

documents and “modified” the period “to begin on March 4, 2012.” Id.
     Case 1:11-cv-00691-LAK-RWL Document 2207 Filed 05/22/19 Page 3 of 6



       2.      Donziger’s arguments that Chevron has no legitimate need for certain information

it could glean from the documents subpoenaed from AT&T are equally unavailing. First, Donziger

argues that Chevron does not need his bill payment records or information regarding money trans-

fers because now—after a year of resisting Chevron’s discovery—he says his deficient, previously

produced list of bank accounts, together with a list that could be produced by AT&T, would suf-

fice. Dkt. 2206 at 1–3. Indeed, he goes farther, claiming that Chevron “already has a complete

picture of [his] finances.” Dkt. 2206 at 4. But this both (i) ignores the absence of any obligation

on the part of AT&T to provide such a list in response to a document subpoena, and the burden on

AT&T of doing so, and (ii) conflicts with Donziger’s acknowledgement (Dkt. 2206 at 2–3) that he

omitted crucial information about his assets when he provided lists in the past (Dkt. 2204 at 2–3).

And while Donziger suggests he omitted only accounts that were closed prior to the RICO Judg-

ment, that is not true. See Dkt. 2115-1, Ex. 4-A. His savings account x6418 carried a balance as

recently as April 2018. See id. Moreover, prior to closing his personal checking account x2265

in or about January 2017, Donziger transferred into that account from his law firm checking ac-

count x8783 at least $195,000 received from investors in the Ecuador Judgment in 2016, long after

entry of the RICO Judgment. See id. Further, Chevron has shown that Donziger raised many

millions of dollars from investments in the Ecuadorian judgment (Dkt. 2115-1, Ex. 9), but has

never meaningfully, much less fully or accurately, accounted for those funds (see Ex. 1 (Donziger

Depo. Tr.) at 66:17–67:18; Dkt. 2115 ¶¶ 54–61). In fact, the evidence shows that Donziger is

actively working to divert assets and conceal them from Chevron, including by signing over third-

party checks to his wife. See Dkt. 2198 ¶¶ 6–7. Chevron is not required to accept Donziger’s

“representations” that he has disclosed the full extent of his assets.




                                                  2
     Case 1:11-cv-00691-LAK-RWL Document 2207 Filed 05/22/19 Page 4 of 6



       3.      Although the Court has already rejected Donziger’s argument that the First Amend-

ment protects against Chevron’s discovery of his communications with potential investors (see

Chevron Corp. v. Donziger, 325 F.Supp. 3d 371, 385-87, 391-93 (S.D.N.Y. 2018)), Donziger

raises it again. Dkt. 2206 at 1–2. He denies ever claiming not to have spoken to any potential

investors in the last year. Id. But he has, in fact, claimed that ever since the April 23, 2018 default

judgment—in his words—“change[d] the landscape in terms of fund raising” (Ex. 2 (6/28/2018

Hr’g Tr.) at 71:5–21), he knows he has been “unable . . . to obtain financing in exchange for future

interests in the judgment until the Court clarifies what is permissible.” Dkt. 2051 at 3; accord Ex.

1 at 19:5–14; 22:21-23:10 (Donziger’s testimony that, to the best of his recollection, he had not

solicited any investments in the Ecuador litigation since April 23, 2018). Now, apparently,

Donziger is going to claim that he understood it was permissible to “talk to” potential investors,

but not “solicit” them. This pedantic hair-splitting, however, is not a defense to discovery, and

provides no basis to quash Chevron’s Subpoena to AT&T.

       4.      Finally, Donziger’s contention that Chevron should not be permitted to use the

AT&T subpoena to discover the length and frequency of his admitted “calls with witnesses before

their depositions” because those calls were not “unlawful or improper” (Dkt. 2206 at 3) misses the

point. The lawfulness and propriety of those calls is precisely what that discovery is designed to

test. Witnesses have testified that, although Donziger was not their attorney, he discussed with

them particular topics that might arise during their depositions. See Dkts. 2204-2, 2204-3. He

even warned his probate attorney, Campbell Ford, to be wary of Chevron’s counsel “[r]eading

things into the record that might make Mr. Donziger look bad.” Dkt. 2204-3 at ECF 4 (47:7–8).

Donziger cannot ward off discovery into this area by baldly denying that the calls in question were

“unlawful or improper.”



                                                  3
     Case 1:11-cv-00691-LAK-RWL Document 2207 Filed 05/22/19 Page 5 of 6



       In short, Donziger’s motion for reconsideration should be summarily denied because it fails

to satisfy the basic prerequisites of such a motion, fails to assert any legitimate basis to quash or

narrow the AT&T subpoena, and fails to refute the Court’s conclusion that Donziger has brought

on himself Chevron’s “pursu[it] [of] information from other sources” because he “largely refuses

to comply with discovery responsibilities” and has “obstructed [Chevron’s] efforts to obtain ap-

propriate disclosure from him.” Dkt. 2205 at 2.

Dated: May 22, 2019

                                                      Respectfully submitted,

                                                      STERN, KILCULLEN & RUFOLO LLC

                                                      /s/ Joel M. Silverstein

                                                      Herbert J. Stern (pro hac vice)
                                                      Joel M. Silverstein
                                                      325 Columbia Tpke, Ste 110
                                                      P.O. Box 992
                                                      Florham Park, New Jersey 07932-0992
                                                      Telephone: 973.535.1900
                                                      Facsimile: 973.535.9664

                                                      Attorneys for Plaintiff Chevron Corporation




                                                  4
  Case 1:11-cv-00691-LAK-RWL Document 2207 Filed 05/22/19 Page 6 of 6



                           INDEX OF EXHIBITS
Ex. No.    Date                                 Document
   1      6/25/18   Excerpts from the transcript of Steven Donziger’s deposition
   2      6/28/18   Excerpts from the transcript of the 6/28/18 hearing in this action




                                       5
